DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in a telephone interview with Eric Replogle, Reg. No. 52,161, on 1/14/2021.   


The application has been amended as follows: 
In the claims:
Amend claim 18, as follows:

18.	(Currently Amended) The method of claim [[18]] 17, wherein the analysis is a day in the life timeline.


Amend claim 19, as follows:

19.	(Currently Amended) The method of claim [[19]] 18, wherein the day in the life timeline is presented in at least one of a chart, bubble chart, and overlaid on a map.



Reasons For Allowance

The cited references do not disclose expanding a selected first set of columns into a set of rows, wherein each of the rows has an identical data format, and combining the plurality of sets of rows having an identical data format into a transformed data set, wherein the transformed data has a universal format.   Further information regarding the teachings of the cited references is set forth below.



After a thorough search, and in light of the prior art of record, claims 1-24 are allowed.


The drawings filed 10/9/2018 have been accepted.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document. 

Non-Patent Literature
Blakeley, José A., “Universal Data Access with OLE DB”, CMPCOM 1997, San Jose, CA, February 23-26, 1997, pp. 2-7.



US Patent Application Publications
Sade 	 				2019/0102196
Construction of row-interleaved data structure [Abstract]

Murray 	 				2018/0075115
Joining of data from different data sets, columnar relationship [Abstract]



US Patents
Oberbreckling 				10,650,000
Joining of data from different data sets, columnar relationship [Abstract], scoring [Fig. 7], transformation engine renaming of columns [col.13 lines 10-47]

White 					9,105,000
Generally, transform various types of data into a format suitable for combining the data from a plurality of sources [Abstract]

Martin, Jr. 					9,607,056
Directed to a general formation of a universal format [see claim 1].  Note that 2014/0372171 was directed to a use of 

Parker 					7,634,492
Aggregate data view form transformation of data from disparate servers and in different formats [Abstract].  No column/row transformation implementation.

Keith 					6,629,097
Teaches tables (i.e., a data structure of columns and rows) to establish associations of items in data sets [col. 9 lines 3-11].

Cena 					6,766,326
UDSS – Universal Data Storage System [col. 2 lines 52-59] implementing a table mechanism.






Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        



January 14, 2021